Citation Nr: 0427504	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine, claimed as back injury.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1946.  Service in the Pacific Theater of Operations 
aboard Navy combatants during World War II is indicated by 
the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that reopened the claim for service 
connection for a back disability based on the submission of 
new and material evidence and denied service connection for 
that disability on a de novo basis.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran sustained a back injury in service and he has 
currently been diagnosed with DJD of the lumbar spine.  

3.  There is no competent medical evidence that relates the 
veteran's currently diagnosed back disability to the injury 
he sustained in service, continuity of symptomatology has not 
been demonstrated, and arthritis of the lumbosacral spine was 
not diagnosed within one year of his discharge.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served in the Pacific during 
WWII.  His service medical records (SMRs) indicate that in 
May 1943 he was diagnosed with otitis media and subsequently 
evacuated from the forward area for treatment.  The physician 
who recommended evacuation also recommended that he not be 
returned to the area because the veteran's ear condition was 
aggravated by climatic conditions in the area.  In a personal 
statement received in February 2001, the veteran stated that 
his medical evacuation in 1943 was a result of his otitis 
media.  In another statement received in February 2001, the 
veteran averred that he was hit in the back and knocked 
overboard by a sling of lumber being off-loaded from a 
freighter at Guadalcanal in 1943.  Treatment notes dated in 
June 1943 indicate that while being treated for otitis, the 
veteran was also treated for complaints of pain in the left 
renal area and the back.  A treatment note dated in late June 
1943 noted that the veteran was improving very well and could 
be sent to duty at the first opportunity.  Several days later 
the veteran complained of back ache and had some limitation 
of motion.  An orthopedic consult note dated in July 1943 
diagnosed the veteran with back strain due to poor posture.  
Two weeks later, a treatment record noted that the veteran's 
back had cleared up, that ongoing dental work had been 
completed, and that he was discharged to duty.  A September 
1943 examination found the veteran physically qualified for 
transfer.  The veteran returned to duty aboard his ship.

After the war, the veteran was treated at the U.S. Naval 
Hospital in Seattle, Washington for enuresis, nocturnal.  An 
August 1946 treatment note discussing treatment for enuresis 
also noted that the veteran complained of occasional lumbar 
backache, dating from the time of an injury in 1943.  The 
treatment note indicates the veteran desired separation from 
the Navy, and he was subsequently honorably discharged in 
December 1946.

After discharge, also in December 1946, the veteran submitted 
a claim for service connection for, inter alia, residuals of 
a back injury.  In a rating decision dated in January 1947 
the RO denied service connection for back injury, noting that 
there was no showing of a back injury on the veteran's last 
service examination.  The veteran did not appeal the 
decision, and it thus became final. 

In May 1997 the veteran requested that his claim be reopened, 
noting that he had been experiencing kidney problems which 
had arisen from the lumber incident at Guadalcanal in 1943.  
The veteran noted that he had suffered with this problem his 
whole life.  In December 1997 the veteran was notified that, 
in order for his claim to be reopened, he would have to 
furnish new and material evidence which showed that a current 
disability was incurred in or aggravated by service.  
Reconsideration of service connection was denied in a rating 
decision dated in April 1998 which found that the veteran's 
claim was not well grounded.  

In February 2001 the veteran submitted a claim for "back 
problems."  Included with the claim were treatment records 
from a physical therapist at the Boswell Memorial Hospital 
dated from December 2000 to January 2001, which indicated 
that the veteran complained of low back pain on and off for 
the preceding month and a half.  In July 2001 the RO again 
notified the veteran of the requirement for new and material 
evidence in order to reopen his claim.  The veteran submitted 
no additional evidence, but was nonetheless afforded a VA 
compensation examination at the VA Medical Center (VAMC) in 
Phoenix, Arizona in October 2001.  The examiner noted the 
veteran was chronically ill appearing, in no acute distress, 
and moved easily about the examining room, albeit with 
antalgic gait.  The examiner diagnosed DJD of the lumbar 
spine, which x-rays showed was mild to moderate from L1 to L4 
and at L5-S1. 

In a rating decision dated in January 2002, from which this 
appeal arises, the RO reopened the veteran's claim, but 
denied service connection because the evidence failed to 
establish any relationship between the veteran's DJD and any 
disease or injury during military service.  

In September 2002 additional records were received from Sun 
Health covering the period March 1994 through December 2000.  
These records show treatment for a variety of ailments, 
including left renal cancer resulting in a nephrectomy, and 
prostate cancer.  The report of x-ray examination of the 
veteran's lumbar spine in December 2000 notes no acute lumbar 
spine pathology, and degenerative lumbar spondylosis at L3-4 
and L5-S1.

In November 2002 the veteran was afforded another VA 
compensation examination.  The examiner was asked to address 
functional impairment caused by injury or disease, and to 
provide an opinion as to whether it is at least as likely as 
not that the veteran's current back disorder resulted from a 
back injury in 1943.  The examiner noted the veteran's 
history of back troubles, including a recitation of the 1943 
incident wherein the veteran reported being hit with a sling 
of lumber, his medical evacuation, and subsequent treatment 
for his ear and back complaints.  The examiner noted from the 
veteran's history that, after leaving service, he was a 
police detective for 20 years, and then chief of police, 
retiring in the mid-1970s.  The veteran denied any low back 
injuries, worker's compensation claims, or motor vehicle 
accidents after leaving the service.  After a thorough 
clinical evaluation, the examiner diagnosed multi-level DJD 
of the lumbar spine.  The examiner remarked that he was not 
able to state that the veteran's back disorder resulted from 
a back injury in 1943 because he could find no evidence in 
the veteran's record of an actual back injury, or 
hospitalizations for his back, as opposed to his ear.  The 
examiner found, therefore, that it was not likely that the 
veteran's current back disorder resulted from the 1943 back 
condition.  

In view of the veteran's assertion that the record provided 
ample history of his in-service back injury, the examiner was 
asked in June 2003 to review his orthopedic examination 
report dated in November 2002.  Again, he was asked to 
address the etiology of the veteran's current lumbar spine 
disability.  Specifically, the examiner was asked if it was 
it at least as likely as not that the veteran's current 
lumbar spine disability was caused by some event or 
experience in service.  In an opinion dated in July 2003, the 
examiner noted that he had reviewed the veteran's claims 
file, including the results of the October 2001 examination 
and his own examination of November 2002.  He also noted from 
the record that in January 1947 no back injury was found on 
the last examination in the military.  The examiner 
acknowledged that the veteran was struck in the back by a 
sling of lumber in May 1943.  The examiner opined that, 
notwithstanding the veteran's complaints of occasional low 
backache pain in August 1946 treatment records, it was clear 
from the note of January 3, 1947 that nothing was found on 
his last examination in the service.  Additionally, the 
examiner opined that occasional low back ache in a 24-year-
old unloading supplies at that time would not be terribly 
unusual.  The examiner noted that there was nothing in the 
record to suggest that this history would lead to the October 
2001 x-ray findings of mild to moderate DJD at L1 to L4 and 
at L5-S1.  The examiner concluded that he did not believe 
that it is at least as likely as not that the veteran's 
current lumbar spine condition was caused by some event or 
experience in the service.  In other words, he noted, they 
are not related.
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Here, it is clear that the veteran suffers from a current 
back disability.  Regarding the second requirement, medical 
evidence or lay testimony of an in-service incurrence or 
aggravation of an injury, since the veteran was serving on a 
combatant in a forward area in time of war, the Board accepts 
the veteran's account that he was hit in the back by a sling 
of lumber being off-loaded in 1943.  See 38 C.F.R. 
§ 3.304(d).  However, a VA physician who examined the veteran 
in November 2002, and re-visited his evaluation and opinion 
in July 2003, was unequivocal in opining that it is not 
likely that the veteran's current lumbar spine condition was 
caused by some event or experience in the service.  As noted 
above, there is a relaxed evidentiary burden in the case of 
combat veterans pursuant to 38 U.S.C.A. § 1154 and his 
assertions of a back injury have been accepted.  However, the 
presumption relates only to the question of service 
incurrence, it does not relate to question of whether the 
veteran has a current disability or whether there is a 
medical nexus between the in-service event and the current 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000), citing Collette, supra.  Thus, the criteria for 
establishing service connection have not been met.  

The record also does not contain sufficient medical evidence 
to establish service connection for a back disability based 
on continuity of symptomatology.  There are no medical 
reports documenting treatment for a back disability until 
December 2000.  Finally, the record does not show that the 
veteran was diagnosed with arthritis of the lumbar spine 
within one year of his discharge from service.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed back disability is related to his 
active military service, including the injury in 1943, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence shows that the veteran's 
current back disorder was neither caused in nor aggravated by 
military service.  Accordingly, the claim must therefore be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.  

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim of service connection, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran has been apprised of VA's 
duties to notify and assist in a Statement of the Case (SOC) 
issued in January 2003, in a letter dated in November 2003, 
and in the supplemental statement of the case (SSOC) dated in 
May 2004.

Specifically regarding VA's duty to notify, the December 1997 
and July 2001 notifications apprised the veteran of the 
requirement for new and material evidence in order to reopen 
a previously denied claim.  The July 2001 correspondence also 
notified the veteran of what the evidence must show to 
establish entitlement to service connection, and what 
additional evidence was needed.  The November 2003 letter to 
the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO also provided a 
SOC and two SSOCs reporting the results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran provided, and the RO incorporated into 
the record for consideration, medical records and his lay 
statements, discussed above.  The veteran was also afforded 
two VA medical examinations and a reevaluation  conducted in 
an attempt to establish a diagnosis and nexus opinion.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.  




ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as residuals of a back 
injury, is denied.


	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



